DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 27, 2020. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-212673, filed on November 25, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1, line 10, “charging facilities” should read “the charging facilities”.
Claim 11, line 8, “charging facilities” should read “the charging facilities”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1 and 11 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1 and 11) recite the limitation of calculating a possible cruising distance of the electric vehicle based on the remaining battery level of the electric vehicle; setting a charging facility search range indicating a range of search for charging facilities for the electric vehicle along a route from a place of departure of the electric vehicle to a destination of the electric vehicle, based on the possible cruising distance; searching for charging facilities included in the charging facility search range; and selecting the charging facility located as close as possible to the destination. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the received information on a current position and a remaining battery level of the electric vehicle and calculates a possible cruising distance of the electric vehicle based on the remaining battery level of the electric vehicle, sets a charging facility search range indicating a range of search for charging facilities for the electric vehicle along a route, searches for charging facilities included in the charging facility search range, and selects the charging facility located as close as possible to the destination. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply calculating a possible cruising distance of the electric vehicle based on the remaining battery level of the electric vehicle; setting a charging facility search range indicating a range of search for charging facilities for the electric vehicle along a route from a place of departure of the electric vehicle to a destination of the electric vehicle, based on the possible cruising distance; searching for charging facilities included in the charging facility search range; and selecting the charging facility located as close as possible to the destination in his/her mind or by a human using a pen and paper. The mere nominal recitation of an electric vehicle (claim 1), a server device (claim 1), or a processor (claim 11) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 11 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of transmitting information on a current position and a remaining battery level of the electric vehicle to the server device, transmitting information on the selected charging facility to the electric vehicle, receiving information on a current position and a remaining battery level of an electric vehicle from the electric vehicle, an electric vehicle (claim 1), a server device (claim 1), and a processor (claim 11). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from the electric vehicle) and amount to no more than data gathering, which is a form of extra solution activity. The transmitting steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The electric vehicle in claim 1, server device in claim 1, and processor in claim 11 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The electric vehicle, server device, and processor are recited at a high level of generality and merely automate the calculating, setting, searching, and selecting steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1 and 11 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 11 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-10 depend from claim 1 and claims 12-20 depend from claim 11. 
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 7, the additional limitations of enlarging the charging facility search range to an adjacent range along the route, when there is no charging facility in the charging facility search range is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1 and 11 above. As a further example, in claim 9, selecting the charging facility with the lowest second cost, when the sums of the costs calculated as to the charging facilities are equal to one another is further step that, under their broadest reasonable interpretation, covers performance of the limitation in the mind or by a human using a pen and paper using a similar analysis applied to claim 1 and 11 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., KR 20120089399 A, hereinafter referred to as OH, in view of NISHIDA, JP 2006112932 A, hereinafter referred to as NISHIDA, respectively.
As to claim 1, OH teaches a charging facility guidance system comprising:
an electric vehicle equipped with a first processor (see at least paragraph 48); and
a server device equipped with a second processor (see at least paragraph 47), wherein 
the first processor has a piece of hardware, and transmits information on a current position and a remaining battery level of the electric vehicle to the server device (see at least paragraph 48 regarding the terminal 120 of the electric vehicle may include a vehicle operating device 121 and/or a user terminal 122. The vehicle operating device 121 may obtain location information and battery status of the electric vehicle. See also at least paragraph 57 regarding the communication unit 405 may receive a vehicle operation message including location information and/or battery level of the electric vehicle from the terminal 120 of the electric vehicle), and
the second processor has a piece of hardware, calculates a possible cruising distance of the electric vehicle based on the remaining battery level of the electric vehicle (see at least paragraphs 62-64 regarding the calculator 441 may calculate a movable distance and/or a movable time by using the battery level included in the vehicle operation message), sets a charging facility search range indicating a range of search for charging facilities for the electric vehicle along a route from a place of departure of the electric vehicle to a destination of the electric vehicle, based on the possible cruising distance (see at least FIG. 13 and paragraphs 146-154), searches for charging facilities included in the charging facility search range (see at least FIG. 13 and paragraph 150 regarding the search unit 442 may search for at least one charging station located around a path corresponding to a moving destination or moving direction included in the vehicle operation message. For example, the search unit 442 may search for at least one charging station located in the vicinity of the path from the location A 1301 to the location F 1306. The search unit 442 may search for charging stations included in the area between the lines 1312 and 1313). 
OH teaches the server may select at least one charging station for each time period to be provided to the terminal of the electric vehicle by using the search result (see at least paragraph 132), however, OH does not explicitly teach selecting the charging facility located as close as possible to the destination; or transmitting information on the selected charging facility to the electric vehicle.
However, NISHIDA teaches selecting the charging facility located as close as possible to the destination (see at least paragraphs 64-66 regarding the current position of the electric vehicle 2 and the route between the transit point and the route and the destination are searched for the shortest distance (step S24), and data such as the latitude and longitude of the node of the selected shortest route and the distance between the nodes are obtained. Transmit to the analysis server 44. the analysis server 44 selects a charging facility that can be reached with the remaining capacity A0 and that is close to the route from among the charging facilities 3 in which the position information, the charging characteristic map, and the like are stored in the database unit 46); and transmitting information on the selected charging facility to the electric vehicle (see at least paragraph 48 regarding the data center 4 includes the location information of the tourist facility around the selected charging facility, along with information such as the route, charging facility, charging time T1 and required time T to the destination selected in this way. Are read from the database unit 46 and transmitted to the electric vehicle 2).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of NISHIDA which teaches selecting the charging facility located as close as possible to the destination and transmitting information on the selected charging facility to the electric vehicle with the system of OH as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of selecting the charging facility located as close as possible to the destination and transmitting information on the selected charging facility to the electric vehicle and would have predictably applied it to improve the system of OH.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 1 and is rejected under the same rational.

Claim(s) 2, 3, 5-8, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., KR 20120089399 A, hereinafter referred to as OH, in view of NISHIDA, JP 2006112932 A, hereinafter referred to as NISHIDA, and further in view of HAYASHI, US 2011/0238287 A1, hereinafter referred to as HAYASHI, respectively.
As to claim 2, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor sets the charging facility search range based on the possible cruising distance, a distance upper-limit link indicating a link along the route that is located at an upper limit of a distance for searching for the charging facilities, and a distance lower- limit link indicating a link along the route that is located closer to the destination than the distance upper-limit link and at a lower limit of the distance for searching for the charging facilities.
However, such matter is taught by HAYASHI (see at least FIGS. 9-11 and paragraph 69 regarding if it is determined that the vehicle is not able to travel to the destination using the drive motor 5 as the drive source without charging the battery 3 from the external electric source, the CPU 41 predicts as an intermediate point a point at which the remaining energy amount of the battery 3 becomes a predetermined value (`for example, 50% of fully-charged amount) in case that the vehicle 2 travels the guidance route. The intermediate point is predicted by acquiring the current remaining amount of the battery 3 from the vehicle control ECU 19 and considering the fuel consumption, the regenerative energy amount to be charged during drive, and the like. Thereafter, the CPU 41 sets the initial position of the reference position of the frame 55 to the intermediate point. As a result, the frame 55 is set to the position centered at the intermediate point. See also at least paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor sets the charging facility search range based on the possible cruising distance, a distance upper-limit link indicating a link along the route that is located at an upper limit of a distance for searching for the charging facilities, and a distance lower- limit link indicating a link along the route that is located closer to the destination than the distance upper-limit link and at a lower limit of the distance for searching for the charging facilities with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of setting the charging facility search range based on the possible cruising distance, a distance upper-limit link indicating a link along the route that is located at an upper limit of a distance for searching for the charging facilities, and a distance lower- limit link indicating a link along the route that is located closer to the destination than the distance upper-limit link and at a lower limit of the distance for searching for the charging facilities and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 3, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor divides a predetermined region including the links into meshes on a map, and searches for at least one charging facility included in the mesh along the route between the distance upper-limit link and the distance lower-limit link.
However, such matter is taught by HAYASHI (see at least FIG. 8 and paragraph 87 regarding the CPU 41 determines whether or not there is the charging facility within the area delimited by the frame 55 on the map. If it is determined that there is not the charging facility within the area delimited by the frame 55 on the map, the CPU 41 automatically scrolls the reference position of the frame 55 to the position at which the charging facility is included in the area delimited by the frame on the map).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor divides a predetermined region including the links into meshes on a map, and searches for at least one charging facility included in the mesh along the route between the distance upper-limit link and the distance lower-limit link with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of dividing a predetermined region including the links into meshes on a map, and searches for at least one charging facility included in the mesh along the route between the distance upper-limit link and the distance lower-limit link and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 5, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor enlarges the charging facility search range when there is no charging facility in the charging facility search range.
However, such matter is taught by HAYASHI (see at least FIG. 11 and paragraph 87 regarding if the reference position of the frame 55 has been moved toward the destination beyond the position based on a point Y, there is not the charging facility 65 within the area delimited by the frame 55 on the map, and if the reference position of the frame 55 has been moved toward the departure point beyond the position based on a point Z, there is not the charging facility 65 within the area delimited by the frame 55 on the map. In such situations shown in FIG. 11, if the reference position of the frame 55 has been scrolled toward the destination beyond the point Y, the reference position of the frame 55 is automatically scrolled to the point Y, and if the reference position of the frame 55 has been scrolled toward the departure point beyond the point Z, the reference position of the frame 55 is automatically scrolled to the point Z).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor enlarges the charging facility search range when there is no charging facility in the charging facility search range with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of enlarging the charging facility search range when there is no charging facility in the charging facility search range and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 6, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor enlarges the charging facility search range to a range extending along the route and located closer to the place of departure than the distance upper-limit link, when there is no charging facility in the charging facility search range.
However, such matter is taught by HAYASHI (see at least FIG. 11 and paragraph 87 regarding if the reference position of the frame 55 has been moved toward the destination beyond the position based on a point Y, there is not the charging facility 65 within the area delimited by the frame 55 on the map, and if the reference position of the frame 55 has been moved toward the departure point beyond the position based on a point Z, there is not the charging facility 65 within the area delimited by the frame 55 on the map. In such situations shown in FIG. 11, if the reference position of the frame 55 has been scrolled toward the destination beyond the point Y, the reference position of the frame 55 is automatically scrolled to the point Y, and if the reference position of the frame 55 has been scrolled toward the departure point beyond the point Z, the reference position of the frame 55 is automatically scrolled to the point Z).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor enlarges the charging facility search range to a range extending along the route and located closer to the place of departure than the distance upper-limit link, when there is no charging facility in the charging facility search range with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of enlarging the charging facility search range to a range extending along the route and located closer to the place of departure than the distance upper-limit link, when there is no charging facility in the charging facility search range and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 7, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor enlarges the charging facility search range to an adjacent range along the route, when there is no charging facility in the charging facility search range.
However, such matter is taught by HAYASHI (see at least FIG. 11 and paragraph 87 regarding if the reference position of the frame 55 has been moved toward the destination beyond the position based on a point Y, there is not the charging facility 65 within the area delimited by the frame 55 on the map, and if the reference position of the frame 55 has been moved toward the departure point beyond the position based on a point Z, there is not the charging facility 65 within the area delimited by the frame 55 on the map. In such situations shown in FIG. 11, if the reference position of the frame 55 has been scrolled toward the destination beyond the point Y, the reference position of the frame 55 is automatically scrolled to the point Y, and if the reference position of the frame 55 has been scrolled toward the departure point beyond the point Z, the reference position of the frame 55 is automatically scrolled to the point Z).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor enlarges the charging facility search range to an adjacent range along the route, when there is no charging facility in the charging facility search range with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of enlarging the charging facility search range to an adjacent range along the route, when there is no charging facility in the charging facility search range and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 8, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor resets a position of the distance lower-limit link to a position located along the route and close to the place of departure, when the charging facility search range is enlarged to the adjacent range along the route.
However, such matter is taught by HAYASHI (see at least FIG. 11 and paragraph 87 regarding if the reference position of the frame 55 has been moved toward the destination beyond the position based on a point Y, there is not the charging facility 65 within the area delimited by the frame 55 on the map, and if the reference position of the frame 55 has been moved toward the departure point beyond the position based on a point Z, there is not the charging facility 65 within the area delimited by the frame 55 on the map. In such situations shown in FIG. 11, if the reference position of the frame 55 has been scrolled toward the destination beyond the point Y, the reference position of the frame 55 is automatically scrolled to the point Y, and if the reference position of the frame 55 has been scrolled toward the departure point beyond the point Z, the reference position of the frame 55 is automatically scrolled to the point Z).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of HAYASHI which teaches wherein the second processor resets a position of the distance lower-limit link to a position located along the route and close to the place of departure, when the charging facility search range is enlarged to the adjacent range along the route with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of resetting a position of the distance lower-limit link to a position located along the route and close to the place of departure, when the charging facility search range is enlarged to the adjacent range along the route and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 8 and is rejected under the same rational.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., KR 20120089399 A, hereinafter referred to as OH, in view of NISHIDA, JP 2006112932 A, hereinafter referred to as NISHIDA, and further in view of Hiruta et al., US 2011/0224900 A1, hereinafter referred to as Hiruta, respectively.
As to claim 4, OH, as modified by NISHIDA, does not explicitly teach wherein the second processor calculates a first cost indicating a time in charging the electric vehicle at each of the charging facilities included in the charging facility search range, a second cost indicating a waiting time at each of the charging facilities, a third cost indicating a time in traveling to the destination via each of the charging facilities, a fourth cost indicating a change in road type in traveling to the destination via each of the charging facilities, and a fifth cost set in accordance with a distance from each of the charging facilities to the distance lower-limit link, and selects the charging facility with a lowest sum of the costs.
However, such matter is taught by Hiruta (see at least paragraph 16 regarding the route plan transmission device comprises: a minimum-cost route calculation unit that calculates costs of a plurality of road links included in map information and calculates a minimum-cost route achieving a smallest sum of the costs, which extends from a current position of the moving object to a destination. See also paragraph 62 regarding based upon the map information having been obtained and the remaining battery power information provided from the battery information acquisition device 190, a minimum-cost route, through which the vehicle will travel from the subject vehicle position ascertained via the subject vehicle position calculation device 130 to the destination set via the input device 110 with the minimum cost, is calculated (step S002). The cost may represent, for instance, the route distance (traveling distance), the required traveling time or the power requirement. See also at least paragraph 99 regarding the costs of the plurality of charging stations located around the node should be calculated as the sums of the costs CA and the costs CB and the charging station with the smallest sum should be extracted).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Hiruta which teaches calculating a first cost indicating a time in charging the electric vehicle at each of the charging facilities included in the charging facility search range, a second cost indicating a waiting time at each of the charging facilities, a third cost indicating a time in traveling to the destination via each of the charging facilities, a fourth cost indicating a change in road type in traveling to the destination via each of the charging facilities, and a fifth cost set in accordance with a distance from each of the charging facilities to the distance lower-limit link and selecting the charging facility with a lowest sum of the costs with the system of OH, as modified by NISHIDA, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of calculating a first cost indicating a time in charging the electric vehicle at each of the charging facilities included in the charging facility search range, a second cost indicating a waiting time at each of the charging facilities, a third cost indicating a time in traveling to the destination via each of the charging facilities, a fourth cost indicating a change in road type in traveling to the destination via each of the charging facilities, and a fifth cost set in accordance with a distance from each of the charging facilities to the distance lower-limit link and selecting the charging facility with a lowest sum of the costs and would have predictably applied it to improve the system of OH as modified by NISHIDA.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al., KR 20120089399 A, hereinafter referred to as OH, in view of NISHIDA, JP 2006112932 A, hereinafter referred to as NISHIDA and in view of Hiruta et al., US 2011/0224900 A1, hereinafter referred to as Hiruta, and further in view of MATSUNAGA et al., JP 2018128332 A, hereinafter referred to as MATSUNAGA, respectively.
As to claim 9, OH, as modified by NISHIDA and Hiruta, does not explicitly teach wherein the second processor selects the charging facility with the lowest second cost, when the sums of the costs calculated as to the charging facilities are equal to one another.
However, such matter is taught by MATSUNAGA (see at least paragraphs 44-48 regarding the system controller 20 determines whether or not the charge consideration cost of the second candidate route is smaller than the charge consideration cost of the first candidate route (step S105). Then, when the charge consideration cost of the second candidate route is smaller than the charge consideration cost of the first candidate route (step S105; Yes), the system controller 20 sets the second candidate route as the first candidate route (step S106). ). On the other hand, when the charge consideration cost of the second candidate route is equal to or higher than the charge consideration cost of the first candidate route (step S105; No), it is determined that it is not necessary to replace the first candidate route, and the process proceeds to step S107).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of MATSUNAGA which teaches selecting the charging facility with the lowest second cost, when the sums of the costs calculated as to the charging facilities are equal to one another with the system of OH, as modified by NISHIDA and Hiruta, as both systems are directed to a system and method for providing information of a charging facility along the route, and one of ordinary skill in the art would have recognized the established utility of selecting the charging facility with the lowest second cost, when the sums of the costs calculated as to the charging facilities are equal to one another and would have predictably applied it to improve the system of OH as modified by NISHIDA and Hiruta.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 9 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKEHARA et al. (US 2015/0354974 A1) regarding a charging facility information providing system for an electrically driven vehicle such as an EV (electric vehicle) and a PHEV (plug-in hybrid electric vehicle).
NAITO et al. (US 2010/0106401 A1) regarding a system and method for locating a charging facility for charging on-board batteries of an electric, battery powered vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666